Citation Nr: 0721114	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-03 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial, compensable rating for post-
operative chest scars.

2.  Whether there was clear and unmistakable error (CUE) in 
the October 1965 rating decision that granted service 
connection  and assigned an initial 0 percent 
(noncompensable) rating.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1959 to 
June 1964.

These matters come before the Board of Veterans' Appeals 
(Board) from two rating decisions.  In a May 2005 rating 
decision, the RO granted the veteran service connection for 
chest scars, and assigned a noncompensable (0 percent) 
rating, effective August 19, 2004.  The veteran filed a 
notice of disagreement (NOD) in December 2005, and the RO 
issued a statement of the case (SOC) in January 2006.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) that same month.

In a May 2006 rating decision, the RO found no CUE in the 
October 1965 RO rating decision.  The veteran filed an NOD in 
June 2006, and the RO issued an SOC in October 2006.  The 
veteran filed a substantive appeal (via a VA Form 9) that 
same month.

In November 2006, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.

Because the claim for an initial compensable rating for post-
operative chest scars involves a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized the claim in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Post-operative chest scars are superficial and 
collectively measure approximately 68 square centimeters, are 
not deep, do not cause limited motion, are not unstable, are 
not painful on examination, and do not cause limitation of 
function of the affected area.

3.  In connection with the current allegation of CUE in the 
October 1965 rating decision, the veteran disagrees with the 
weighing and evaluation of the evidence of record considered 
in the October 1965 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for post-
operative chest scars have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2006).

2.  The veteran has not raised a legally sufficient claim of 
CUE in the October 1965 rating decision that granted service 
connection and assigned an initial noncompensable rating for 
pneumothorax, spontaneous.  38 U.S.C.A. §§ 5109A, 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Regarding the veteran's allegation that there is CUE in the 
October 1965 RO rating decision, given the parameters of the 
law surrounding CUE claims (as explained in more detail 
below), the duties to notify and assist imposed by the VCAA 
are not applicable where CUE is claimed, in Board decisions 
(see Livesay v. Principi, 15 Vet. App. 165 (2001), or in RO 
decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  
As noted in Livesay, CUE claims are not conventional appeals, 
but rather are requests for revision of previous decisions.  
A claim based on CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  
Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has 
the burden of establishing such error on the basis of the 
evidence then of record.  Id.  

Considering the record in light of the above, and in view of 
the Board's dismissal of the claim involving CUE for pleading 
insufficiency, any further discussion of any VA notification 
or development duties owed the veteran in connection with 
this claim is unnecessary.

Regarding the claim for an initial compensable rating for 
post-operative chest scars, in an October 2004 letter, the RO 
provided notice to the appellant regarding the information 
and evidence needed to substantiate a claim for a higher 
rating, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letter also requested that the 
veteran submit any evidence in his possession that pertained 
to the claim.  The May 2005 RO rating decision reflects 
initial adjudication of the claim after issuance of that 
letter.  Clearly, this letter meets the four Pelegrini timing 
of notice requirements, and the VCAA's timing of notice 
requirements.  

Regarding Dingess/Hartman, a March 2006 RO letter informed 
the appellant how disability evaluations and effective dates 
are assigned and the type of evidence that impacts those 
determinations.  Regarding the timing of the notice, the 
Board finds that the veteran was not prejudiced by receiving 
notice after the adjudication of his claim.  Because the 
Board's decision herein denies the claim for an initial 
higher rating, no effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, and VA examination and outpatient treatment records 
from the VA Medical Center (VAMC) in Boston, Massachusetts.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Thus, any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).   See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Claim for an Initial Higher Rating

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Historically, by rating action of May 2005, the RO granted 
service connection for post-operative chest scars, and 
assigned a noncompensable rating under the provisions of 38 
C.F.R. § 4.118, DC 7802 (pursuant to which scars, other than 
the head, face, or neck, that are superficial and that do not 
cause limited motion are evaluated), effective August 19, 
2004.

The rating criteria provide for assignment of a 10 percent 
rating for scars other than on the head, face, or neck, where 
such are deep and cause limited motion in an area exceeding 
six square inches; for scars covering an area of 144 square 
inches or greater even where superficial and without 
resulting motion limitation; for a superficial unstable scar 
(characterized by a frequent loss of skin covering the scar); 
or a superficial scar that is painful on examination.  38 
C.F.R. § 4.118, DC's 7801, 7802, 7803, 7804 (2006).  
Otherwise, scars will be rated on the limitation of motion of 
the affected part, under DC 7805.

The only medical evidence of record showing the severity of 
the veteran's post-operative chest scars is a November 2004 
VA examination report.  The examiner noted that there were 
three puncture site scars on the left anterior chest, one 
measuring 1 cm x 3-4 mm, a second measuring 1.5 cm x 1 cm, 
and a third measuring 1 cm x 3 cm.  The scars were nontender, 
and did not adhere to underlying tissue.  The texture of the 
skin was normal, flesh toned and there was no atrophy.  There 
was also no instability, but there was slight depression of 
the surface contour of the second and third puncture wound 
sites; however, the scars were superficial.  There was no 
inflammation, edema, or keloid formation, and there were no 
areas of induration or inflexibility and no limitation of 
motion related to these scars.  There were also several other 
scars.  One was a left parascapular scar that was 35 cm in 
length and the width varied from 2 mm - 5 mm maximum.  There 
was also a right parascapular scar that was 40 cm in length 
and a consistent 4 mm in width.  There was a scar over the 
left lower ribs approximately 6 cm x 3-4 cm in width and 
there were two scars in the right ribs, one 6 cm above the 
parascapular scar and measuring 4 cm x 1 cm and a second scar 
4 cm below the right parascapular scar that was 3 cm x 4-5 
mm.  All of these scars were slightly keloid, flesh toned to 
pink in color, smooth, nontender, non-adherent to underlying 
tissue, no atrophy, no instability, nontender, superficial, 
no inflammation or edema, no induration or inflexibility of 
skin in the area of the scar, no limitation of motion related 
to the scar, and no significant disfigurement related to the 
scar.

During his November 2006 Board hearing, the veteran testified 
that because of his scars, he could not re-enlist in the Air 
Force in 1965.  In addition, he stated that he could not pass 
the physical tests when he was applying for jobs in the past, 
and he was not allowed to do any heavy lifting.  He could not 
take his shirt off because of embarrassment of others looking 
at his scars, and he could not get employment because 
employers were afraid to hire him.  He noted that the scars 
have since faded after 40 years, but when he was younger, the 
scars were visible, red and down both sides of his back.  He 
also mentioned that the scars affected him emotionally 
because others would ask him why he was not receiving 
compensation for his scars. 

After review of the evidence of record, the Board finds that 
at no point since the August 19, 2004, effective date of the 
grant of service connection has the veteran's post-operative 
chest scars warranted a compensable rating.  In this regard, 
the veteran's chest scars collectively measure approximately 
68 square centimeters.  Therefore, the scars do not meet the 
size requirements for a 10 percent rating, which requires the 
scars to be at least 929 square centimeters.  38 C.F.R. § 
4.118, DC 7802.  In addition, the scars are not shown to be 
deep or cause limitation of motion or function.  38 C.F.R. § 
4.118, DCs, 7801, 7805.  Finally, the scars are not shown to 
be unstable or to be painful on examination.  38 C.F.R. § 
4.118, DCs 7803, 7804.  Significantly, the veteran even 
stated during his Board hearing that the scars had faded over 
the 40 years since the surgeries.  Even though the veteran 
testified that, in the past, the scars caused him not to be 
able to get employment and caused him embarrassment, the 
Board notes that the veteran's claim concerns the period 
since the effective date of the grant of service connection, 
which is August 19, 2004, and not since the date of his 
discharge from service.  

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating, pursuant to Fenderson, and that 
the claim for an initial, compensable rating for post-
operative chest scars, as of August 19, 2004, must be denied.  
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

III.  Claim Based on CUE in October 1965 Decision

By way of history, in an October 1965 decision, the RO 
granted the veteran service connection for pneumothorax, 
spontaneous and assigned a noncompensable (0 percent) rating.  
In the October 1965 rating decision, the RO stated that the 
June 1964 separation examination showed the veteran had a 
history of recurrence of spontaneous pneumothorax and the 
October 1965 VA examination report continued the previous 
established diagnosis with a statement that the last 
occurrence of pneumothorax was in October 1962.  The rating 
decision also noted that the October 1965 VA examination 
report stated that currently, there were no residuals by 
either physical or radiological examination.  Therefore, the 
RO assigned a noncompensable rating for the veteran's 
pneumothorax, spontaneous.  Although notified of the decision 
in a November 1965 letter, the veteran did not file an 
appeal.  Hence, that decision is final as to the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.

In April 2006, the RO received a statement from the veteran 
claiming that the October 1965 RO rating decision contained 
clear and unmistakable error.  The veteran asserted that he 
was never notified regarding his claim.  In addition, he 
stated that on his medical record of June 1964, it stated 
that he had a disability, which was a collapse of lung due to 
air in the chest cavity and that he lacked the ability to 
perform strenuous activities.  In the veteran's June 2006 
NOD, he stated that he believed the VA was in error because 
bullous disease was the cause of his collapsed lung and he 
had two operations to fix this disability.  Further, during 
his November 2006 Board hearing, the veteran stated that the 
damage to his lungs occurred in 1962 and his physical 
condition had not changed since that time.  He also stated 
that at the time of the October 1965 decision, the RO did not 
take into consideration that he was already handicapped.  He 
stated that in his service medical records, it was noted that 
he was unfit for any duty outside in all weather and duty 
involving heavy exertion.  Additionally, he stated that after 
service, he lost out on all opportunities for employment as a 
policeman or fireman because he could not pass the physicals.

Considering the claim in light of the governing legal 
authority, the Board finds the veteran's claim for CUE is 
legally insufficient and has not been plead with the 
specificity required.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

In the present case, the veteran asserts that at the time of 
his discharge from service, he had a disability and was 
considered unfit for service and was unable to perform 
strenuous activities.  The veteran does not state the error 
that he finds with the October 1965 RO rating decision, 
although the RO adjudicated the claim as a disagreement with 
the noncompensable rating assigned.  

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are:  (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were not correctly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).
 
Although the veteran's assertions are suggestive of an 
allegation of CUE in the October 1965 rating decision in that 
he is claiming an error in the disability rating assigned by 
the RO, the Board finds that he has not plead CUE with 
sufficient specificity to be considered a valid claim of 
CUE.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that:

[M]erely to aver that there was CUE in a 
case is not sufficient to raise the 
issue. . . . CUE is a very specific and 
rare kind of 'error.'  It is the kind of 
error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. . 
. . If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Here, the 
appellant's allegation simply does not meet the criteria 
noted above, as the veteran has not stated with any 
specificity what he finds to be the alleged error in the 
October 1965 RO rating decision.  

In Sabonis v. Brown, 6 Vet. App. 426, 430, the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  However, in Simmons v. Principi, 17 Vet. App. 104, 
115 (2003), the Court held that where the basis for the 
Board's decision denying a claim of CUE in a rating decision 
is the veteran's failure to plead CUE with the specificity 
required by Fugo, 6 Vet. App. 40, the remedy is dismissal 
without prejudice, and not denial.  In the present claim, the 
veteran's arguments amount to no more than a dispute over how 
the RO weighed the evidence in his claim.  Inasmuch as Fugo 
held that a claim alleging improper weighing and evaluating 
of the evidence in a previous adjudication does not meet the 
restrictive definition of CUE, the Board will dismiss the 
veteran's claim.




ORDER

An initial, compensable rating for post-operative chest scars 
is denied.

The claim of CUE in the October 1965 rating decision that 
granted service connection and assigned an initial, 
noncompensable rating for pneumothorax, spontaneous is 
dismissed without prejudice.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


